William F. Christiana, J.
In a coram nobis proceeding, defendant appeals to this court from an order of the City Court of the City of Hudson, entered July 9, 1964, which denied, without a hearing, defendant’s application to vacate a judgment of said City Court, rendered July 31, 1963, upon defendant ’s plea of guilty convicting him of a violation of section 986-b of the Penal Law and imposing sentence.
Defendant, in his moving papers, claims he was threatened by the State Police and coerced into a guilty plea.
These issues could have been raised upon appeal. No appeal was taken. It is settled law that the remedy of coram nobis should not be substituted for that of an appeal. (People v. Zito, 18 A D 2d 668; People v. Morrison, 14 A D 2d 887; People v. De Groat, 13 A D 2d 557.)
*171Order of the City Court of the City of Hudson is affirmed on the opinion of City Judge Lieberman (People v. Macchi, 43 Misc 2d 542). (See, also, People v. Caminito, 3 N Y 2d 596, affg. 4 A D 2d 697; People v. Brown, 20 A D 2d 570; People v. Upson, 20 A D 2d 572.)